Exhibit 99.1 Part II, Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations is updated from the information included in our Annual Report on Form 10-K for the year ended December 31, 2009 to recast the presentation of our financial statements for all periods presented, as disclosed in Note 17 of the notes to the consolidated financial statements filed as a part of this Exhibit 99.2. Part II Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations
